DETAILED ACTION
This communication is responsive to the application, filed July 13, 2020.  Claims 1-14 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 13, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,403,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are either worded differently or are a variation of the inventions which are within the scope of both claimed inventions.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,307,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are either worded differently or are obvious variants of the inventions which are within the scope of both claimed inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2020/0409780 A1) in view of Kraus et al. (US 2020/0285737 A1).

As per claim 1:  A method (100) for determining a technical incident risk value in a computing infrastructure (5), said method being executed by a computing 5device (1), said computing device (1) comprising a data processing module (10), a storage module (20) configured to store in memory at least one correlation base (21), said correlation base (21) comprising correlation data between performance indicators, and a collection module (40), said method comprising: 
10- a step of receiving (120), by the collection module (40), performance indicator values of a computing infrastructure (5), 
Balasubramanian discloses [Fig. 13; 0153] the monitoring device may collect system state information and store it as an incident/event record in a smart database. For example, data collecting agents (such as data collecting agents 1250) may gather and dump system state information to provide a snapshot of the system state of the time that the monitored application has an unhealthy operating status.
- a step of identifying (140) anomalous performance indicators, by the data processing module (10), said identification comprising an analysis of the performance indicators so as to identify abnormal values and performance 15indicators associated with these abnormal values, 
Balasubramanian discloses [0152] the monitoring device may detect that the target application has an unhealthy operating status. Steps 1305-1315 may correspond generally to the steps illustrated in FIG. 5.
- a step of determining (150) at-risk indicators, by the data processing module from the correlation base (21), said determination comprising an identification of performance indicators of the computing infrastructure (5) that are correlated with the identified anomalous performance indicators, 
Balasubramanian discloses [Fig. 13; 0160] the monitoring device may use the trained machine learning model to generate a recommendation regarding operation of the monitored application based on the current system status. For example, the trained machine learning model may enable the monitoring device to recognize that certain conditions at a first dependency are associated with a pattern of failure that the monitoring application has a 20% chance of entering an unhealthy operating status.
- a step of creating (160), by the data processing module, an augmented anomalies vector, said augmented anomalies vector comprising values associated with the anomalous performance indicators identified and values associated with the determined at-risk indicators, and 
- a step of determining (170), by the data processing module, a technical 25incident risk value in the computing infrastructure (5), said step of determining comprising a comparison of the augmented anomalies vector with predetermined technical incident reference values.  
Balasubramanian discloses determining anomalous performance indicators and risk indicators.  Balasubramanian further discloses [Fig. 13] performance metrics are collected and analyzed through a machine learning model continuously in order to train the machine learning model to recognize normal and abnormal operating status, but fails to explicitly disclose anomalies vector.  Kraus discloses a similar method, which further teaches [0095-0224] a candidate vector is a collection of event to indicate anomalous performance, which can be determined based on anomaly factors and risk factors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Balasubramanian with that of Kraus.  One would have been motivated to create an anomaly vector because it allows to train the machine learning model of the system [Kraus; 0095-0224].

As per claim 2:  The method according to claim 1, characterized in that the step of 30identifying (140) anomalous performance indicators is preceded by a step of pre-processing (130) collected performance indicator values, said step of pre- 585257processing (130) collected performance indicator values comprising a deletion of a normal component.  
Balasubramanian discloses [Fig. 13] performance metrics are collected and analyzed through a machine learning model continuously in order to train the machine learning model to recognize normal and abnormal operating status.

As per claim 3:  The method according to claim 1, characterized in that the identification 5of abnormal values is carried out by a statistical method making it possible to generate values of distance to normality.  
Balasubramanian discloses [Fig. 13] performance metrics are collected and analyzed through a machine learning model continuously in order to train the machine learning model to recognize normal and abnormal operating status.

As per claim 4:  The method according to claim 1, characterized in that the predetermined technical incident reference values are reference vectors.  
Kraus discloses [0129-0132] vectors previously used to train the model and to emphasize that action may be taken based on whether this candidate is actually an anomaly.

As per claim 5:  The method according to claim 1, characterized in that the step of identifying performance indicators of the computing infrastructure that are correlated with the anomalous indicators identified is carried out based on inter-performance indicator causal correlations.  
Balasubramanian discloses [Fig. 13; 0160] the monitoring device may use the trained machine learning model to generate a recommendation regarding operation of the monitored application based on the current system status. For example, the trained machine learning model may enable the monitoring device to recognize that certain conditions at a first dependency are associated with a pattern of failure that the monitoring application has a 20% chance of entering an unhealthy operating status.

As per claim 6:  The method according to claim 1, characterized in that the augmented anomalies vector further comprises indicators with a second-level risk, said indicators with a second-level risk being performance indicators of the computing infrastructure that are correlated with the at-risk indicators.  
Kraus discloses [Fig. 8; 0249-0250] risk acceptance actions which accept a risk R until the risk R denotes a risk that the is determined to be a cybersecurity based at least in part on the risk anomaly score.

As per claim 7:  The method according to claim 1, characterized in that the augmented anomalies vector further comprises for each of the at-risk indicators, an estimated value of duration before becoming anomalous.  
Kraus discloses [Fig. 8; 0249-0250] risk acceptance actions which accept a risk R until the risk R denotes a risk that the is determined to be a cybersecurity based at least in part on the risk anomaly score.
25
As per claim 12:  Although claim 12 is directed towards a method claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 13:  Although claim 13 is directed towards a storage medium claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 14:  Although claim 14 is directed towards a device claim, it is rejected under the same rationale as the method claim 1 above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160258845 A1 – Mankovskii discloses determining whether an anomalous event has occurred, capturing data of the physical system of an environment.  The determining may include which parameters are a root cause of the anomalous event based on the performance data.  
·         US 20160259869 A1 – Parikh discloses determining whether an anomalous event has occurred, capturing data of the physical system of an environment.  The determining may include which parameters are a root cause of the anomalous event based on the performance data.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114